Citation Nr: 0400113	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands and feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from December 1952 to September 
1954, including one year and four months of service in Korea 
during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran contends that he suffered a cold injury to his 
hands and feet during service in Korea.  That he had service 
in Korea is undisputed, however, the details as to the 
conditions under which he served are currently unavailable.  
To remedy this gap in the record, his service personnel 
records should be obtained for review.  

VA treatment reports of record show that the veteran has 
various complaints of pain, numbness, and slight swelling in 
both legs.  There is a June 2001 diagnostic impression of 
vascular insufficiency, along with a notation that the 
veteran's private physician sent him to the VA for additional 
testing.  Another notation indicates that the veteran had had 
a left femoral-popliteal bypass with left femoral 
endarterectomy in June 2002 by Dr. Carroll at "UMC."  There 
are no records of private medical treatment contained in the 
claims file, however.  Such records should be obtained prior 
to further review of the veteran's claims file.  

In support of his claim, the veteran identified treatment for 
cold injury residuals at the VA Medical Center in Chicago in 
1988, and submitted a signed authorization form.  The RO made 
inquiries with the VA in Chicago, but received a statement to 
the effect that there was "no information" available.  Also 
of record is a January 1961 "Record of Hospitalization" 
which indicates that the veteran was hospitalized for seven 
days in a VA hospital in Chicago for treatment of 
dermatophytosis of his right toe and lymphadenitis of his 
right inguinal region secondary to the dermatophytosis.  The 
records from this hospitalization have not been associated 
with the claims folder.  Furthermore, as the veteran appears 
to receive regular treatment from the VA in Jackson, these 
records should be obtained for completeness.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should secure the veteran's 
service personnel records, through 
official channels for inclusion in the 
claims file.

2.  After securing the necessary release, 
the RO should obtain records reflecting 
the veteran's 2002 hospitalization at 
"UMC," as well as any associated 
private outpatient medical records, for 
inclusion in the claims file.

3.  The RO should obtain all records of 
inpatient and outpatient VA medical 
treatment afforded to the veteran by any 
VA medical facility in Chicago from 1961 
through 1988 for inclusion in the file.

4.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at the Jackson VA Medical Center 
which are not contained in his claims 
file for inclusion in the file.

5.  The veteran should be afforded a VA 
examination to identify whether the 
veteran has a disability of the lower and 
upper extremities which may be linked to 
cold injury.  All indicated testing 
should be conducted in conjunction with 
the examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


